Citation Nr: 0400460	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  99-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE


Entitlement to an effective date earlier than September 30, 
1998, for grant of service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had honorable active service from January 1976 to 
October 1977.

This appeal arises from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that granted service connection for posttraumatic 
stress disorder (PTSD) and assigned a 70 percent evaluation 
effective from September 30, 1998.  The veteran has appealed 
to the Board of Veterans' Appeals (Board) for an earlier 
effective date.

The veteran testified before an RO hearing officer in October 
1999 and before the undersigned member of the Board in 
January 2002.

In June 2003, the Board remanded the case to the RO for 
additional development.



REMAND

During a January 2002 hearing, the veteran's representative 
asserted "grave procedural error" in a prior final decision 
and asserted that VA never informed him of the type of 
evidence necessary to win his earlier effective date claim.  
The Board construes this as a claim of clear and unmistakable 
error (hereinafter referred to as CUE) in a prior decision.  
Therefore, the veteran and his representative must be advised 
of relevant provisions for raising a valid CUE claim.  These 
are discussed below. 

38 C.F.R. § 3.303(a) (1983), which was in effect at the time 
of the final 1984 RO decision, states, "Determinations as to 
service connection will be based on review of the entire 
evidence of record."  38 C.F.R. § 3.303(a) (1983).  38 C.F.R. 
§ 3.105(a) (2003) states, "Previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended."  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that to find CUE, the correct facts, as they were 
known at the time, must not have been before the adjudicator 
(a simple disagreement as to how the facts were weighed and 
evaluated will not suffice), or the law in effect at the time 
must have been incorrectly applied.  The determination must 
be based on the record that existed at the time of the prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245-46 
(1994); Russell v. Principi, 3 Vet. App. 310, 313-314 (1992).  
Records submitted since the prior final RO decision have no 
relevance to CUE, as the determination as to whether CUE was 
committed must be based on the evidence in the record at the 
time of the earlier decision.  

Also, in order to raise a reasonable claim of CUE, "there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error ... that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

In Bell v. Derwinski, 2 Vet. App. 611 (1992) the U.S. Court 
of Veterans Appeals (now the CAVC) held that where the 
documents proffered by the appellant are within the 
Secretary's control and could reasonably be expected to be a 
part of the record "before the Secretary and the Board," such 
documents are, in contemplation of law, before the Secretary 
and should be included in the record.  However, a more recent 
CAVC holding severely limits the applicability of the Bell 
holding.  Moreover, a subsequent precedent opinion of VA's 
General Counsel (hereinafter GC) also prohibits consideration 
of VA medical evidence not actually in the claims file at the 
time of the adverse decision.  These are discussed below. 

In Damrel v. Brown, 6 Vet. App. 242, 246 (1994), the CAVC 
held that the constructive notice rule first announced in 
Bell was not applicable to decisions rendered prior to Bell 
and held that where CAVC opinions formulate new 
interpretations of the law subsequent to an RO decision, 
those holdings cannot be the basis of a valid CUE claim.  
Although the CAVC has recognized that a viable CUE claim may 
be premised on the theory that the RO had failed to consider 
evidence of a high probative value, the Court has made it 
clear that, for such a claim to succeed as to an RO decision 
issued prior to February 1990, the RO must have denied the 
very existence of the evidence.  See Glynn v. Brown, 6 Vet. 
App. 523, 531 (1994) (CUE not found where prior decision "did 
not deny the existence of an in-service injury" but denied 
only that "any injury appellant may have sustained during 
service did not aggravate his preexisting condition"); cf 
Russell, 3 Vet. App. at 319 (RO's denial of existence of 
evidence of record constitutes undebatable error).  

According to VAOPGCPREC 12-95, if, subsequent to a final AOJ 
denial prior to July 21, 1992, a claim is reopened and 
benefits awarded, the AOJ's failure to consider evidence in 
VA's possession, but not actually in the record before the 
AOJ, may not form the basis for a finding of CUE.  In that 
instance, when a claim is subsequently reopened and benefits 
are awarded, the effective date will be the date on which the 
reopened claim was filed, per 38 USC 5110(a).  Moreover, the 
opinion notes that in VAOPGCPREC 12-94, GC had concluded 
that, based on a United States Supreme Court holding, 
precedential decisions of the Court of Veterans Appeals 
generally do not apply retroactively to cases which have been 
finally decided, but do apply to cases still open on direct 
review. 

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with any applicable legal 
precedent. 

2.  The RO should advise the veteran of 
the provisions for stating a valid claim 
of CUE, as set forth above.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should determine whether 
further adjudication for CUE is 
necessary.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


